Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In claim 7, 2nd last line, “the thrust force adjusting units” should read --wherein thrust force adjusting units-- or similar since only one has been previously recited. 
In claim 8, line 5, “the thrust force adjusting unit is” should be corrected to agree with the previous recitation of plural units to read --wherein the thrust force adjusting units are …-- or similar. 
In claim 8, line 6, “plurality of second impeller” should read --plurality of second impellers--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, “wherein bearings …” is indefinite for two reasons. One, a compressor bearing has been previously recited in claim 1 rendering the metes and bounds of the claim uncertain in terms of whether the recited bearings is also referring to the motor bearing of claim 3.  And, it is not clear if the recited  bearings include the previously recited compressor bearing in claim 1 or if these are additional different bearings.  Correction is required.   For interpretation purposes, it is assumed that this claim refers to both the compressor and motor bearings which has sufficient antecedent basis as recited in claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Camatti (European Patent Publication No. EP 312144) in view of Golitz (U. S. Patent No. 3959990).
As to claim 1, Camatti discloses a compressor system (Abstract FIG. 1) comprising: 
a compressor 3 (para. 0024) including a rotary shaft 11 (para. 0029) that is configured to rotate around an axis, 
an impeller 14 (Id., “bladed wheels” form at least one recited impeller)  that is configured to rotate with the rotary shaft 11, 
and a casing 4, 6 (para. 0025 that covers the rotary shaft 11 and the impeller 14; 
a motor 2 (para. 0024)  that includes a motor rotor 8 (para. 0028) disposed coaxially with the rotary shaft 11 and a stator 7 Id., disposed outside the motor rotor 8 in a radial direction and is configured to rotationally drive the rotary shaft 11; 
and a coupling shaft 15 (para. 0032, col. 5, ln. 49, “flexible shaft” interpreted as recited coupling shaft) that couples the motor rotor 8 to the rotary shaft 11 such that the rotation of the motor rotor 8 is transmittable to the rotary shaft 11, 
wherein the compressor 3 includes a compressor bearing 12 (para. 0032, “two radial end bearings” - one for the compressor side and one for the motor side) that supports the rotary shaft 11 to be rotatable around the axis (as clearly shown). 
Camatti is silent as to a compressor connecting hub that is fixed to the rotary shaft at a position where the compressor connecting hub overlaps the compressor bearing in an axial direction in which the axis extends and at a position on an inner side in the radial direction, and the compressor bearing rotatably supports an outer peripheral surface of the compressor connecting hub.  In this regard, Golitz teaches a coupling assembly between a motor and a driven component comprising a connecting hub 16, 8, 19 (FIG. 1, col. 3, lls.20-30, either of hub 16 and/or sleeve 8 proximate inner wall 19 are interpretable as recited hub) fixed to a rotary shaft 9. The hub overlaps a bearing 7’ (col. 3, ln. 3) in an axial direction extending on an inner side of the bearing 7’ radially in the manner claimed with the bearing 7’ rotatably supporting an outer peripheral surface of the hub 16, 8, 19.  The hub providing a connection to the driven component via shaft 8 connection 10.  This coupling compensates for misalignment between the shafts of the motor and driven component (Abstract).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the compressor shaft/bearing coupling assembly connection of Camatti with the shaft/bearing coupling assembly of Golitz since such would provide a suitable coupling capable of handling misalignment between the shafts with expected results. The use of the coupling assembly of Golitz in the combination of Camatti is considered a simple substiture of one known shaft/bearing coupling assembly for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once modified, Camatti and Golitz teach the coupling shaft (Camatti 15) being detachably connected to the compressor connecting hub (Golitz - 16, 19; upon modification using shaft 8 or pinion 10 providing suitable connection to the coupling shaft of Camatti), and the intended result of the coupling shaft (Camatti – 15)  being allowed to alleviate misalignment with the compressor connecting hub (Golitiz - Abstract).  Refer to the Annotated copy of Camatti and Golitz attached below showing the proposed modified configuration.

    PNG
    media_image1.png
    436
    567
    media_image1.png
    Greyscale

Annotated Camatti and Golitz showing modification 
 
As to claim 2, the applied art is discussed above but is silent as to a surface of the compressor connecting hub corresponding to an area supported by the compressor bearing being provided with a hard surface treatment.  However, it is ubiquitously well known to provide a surface treatment or coating on the wear surfaces of bearing components.  Therefore, the Examiner takes Official Notice that it would have been obvious to provide a hard surface treatment on the hub areas supported by the bearing in order to increase the wear resistance and lifetime of the bearing. 
As to claim 3, Camatti discloses the motor includes a motor bearing 10 that supports the motor rotor 8 to be rotatable around the axis (as shown) but is silent as to and a motor connecting hub that is fixed to the motor rotor at a position where the motor connecting hub overlaps the motor bearing in the axial direction and at a position on the inner side in the radial direction, and the motor bearing rotatably supports an outer peripheral surface of the motor connecting hub.  However, Golitz teaches a shaft/ bearing coupling assembly with hub 16, 8, 19 arranged in the manner claimed as set forth in the rejection of claim 1 above.  (Note that we are simply using the Golitz bearing/coupling assembly on the motor side of Camatti in the same fashion as on the compressor side.)  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the motor shaft/bearing coupling assembly of Camatti with the shaft/bearing coupling assembly of Golitz since doing so would be known to provide a suitable coupling capable of handling misalignment between the shafts with expected results. 
Once modified, and as set forth in rationale provided in the rejection of claim 1, Camatti and Golitz teach the coupling shaft being detachably connected to the motor connecting hub, and the intended result of the coupling shaft being allowed to alleviate misalignment with the motor connecting hub.
As to claim 4, the applied art is discussed above but is silent as to  a surface of the motor connecting hub corresponding to an area supported by the motor bearing is provided with a hard surface treatment.  However, it is ubiquitously well known to provide a surface treatment or coating on the wear surfaces of bearing components.  Therefore, the Examiner takes Official Notice that it would have been obvious to provide a hard surface treatment on the hub areas supported by the bearing in order to increase the wear resistance and lifetime of the bearings. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Camatti (European Patent Publication No. EP 312144) in view of Golitz (U. S. Patent No. 3959990) as applied to claim 1, further in view of Corey (U. S. Patent Application Publication No. 2007/0082744).
As to claim 5, the applied art is discussed above but is silent as to the coupling shaft including a tubular part that extends in the axial direction and formed in hollow and  a first flange that is connected to an end of the tubular part, and the first flange has a lower stiffness than the tubular part.  In this regard, Corey teaches a flexible coupling having a tubular part 26 with flanges 22, 24 formed by disc packs 28 connected at each end of the of tubular part (FIG. 1, para.’s 0018-0019) the disc packs of the flanges configured to provide a resilient coupling between shaft ends 12, 14 connected thereto (para. 0027) in order to allow misalignment between the shafts.  The resiliency provided by the disk packs is interpreted forming the flange having a lower stiffness than the tubular part inasmuch as they are thinner than the larger thickness tubular part and are designed and configured to provide flexing in the resilient coupling (see also para. 0034).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the shaft coupling of Camatti with Corey’s flexible shaft coupling since it would be known to provide suitable coupling performance in terms of handling mis-alignment between connected shafts with expected results.  The use of the shaft coupling of Corey in the combination of Camatti is considered a simple substiture of one known coupling for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	Once modified, the applied art references collectively teach or suggest  the first flange being connected closer to the compressor (Camatti – FIG. 1) in the axial direction and is detachably connected to the compressor connecting hub (Golitz – 16,19, upon modification).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Camatti (European Patent Publication No. EP 312144) in view of Golitz (U. S. Patent No. 3959990) as applied to claim 1, further in view of Gozdawa (U. S. Patent No. 5795138).
As to claim 9, the applied art is discussed above but is silent as to the bearings supporting the rotary shaft and motor rotor are all gas bearings.  Hydrodynamic air or gas bearing are known for use in gas compressors for their simple construction and reliable performance.  In this regard, Gozdawa teaches a compressor using bearings 8, 9 lubricated with air, a gas (col. 4, lls. 30-45).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the bearings of Camatti and Golitz with the gas bearings of Gozdawa since such would be known to provide suitable bearing performance with expected results. The use of the gas bearings of Gozdawa in the combination of Camatti and Golitz is considered a simple substiture of one known bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belokon (U. S. Patent No. 7252474) discloses an impeller sealing and bearing arrangement similar to the FIG. 3 configuration of the instant invention.  However, Beloken fails to teach the recited inner sealing part and constriction forming part arranged in the specific manner of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746